Citation Nr: 0830530	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  95-41 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss, and if so, whether that claim 
may be granted.

2. Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability, and if so, whether that 
claim may be granted.

3. Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for diabetes mellitus, and if so, whether that 
claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S. C.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision found that new and 
material evidence had not been received to reopen claims for 
service connection for hearing loss, diabetes and the 
residuals of a low back injury.  It also denied a higher 
evaluation for the service-connected psychiatric disability.  
The veteran withdrew his appeal for a higher rating for the 
psychiatric disability during his November 2000 Board 
videoconference hearing.

In November 2000 a videoconference hearing was held before a 
Veterans Law Judge, who has since left the Board.  A 
transcript of that hearing is in the record. The veteran was 
notified of his right to have a hearing before a currently 
sitting member of the Board.  His representative responded 
that the veteran did not wish another hearing but preferred 
to have the case reviewed on the record.

When the case was previously before the Board, in March 2001, 
it was remanded for due process and to further develop the 
claim.  The required procedural and factual development was 
done, except for an opinion as to whether the veteran's heart 
disease was secondary to his service-connected psychiatric 
disability.  That opinion was again requested by the Board, 
in January 2005.

The Board again remanded the case in January 2005 for service 
medical records and cardiovascular examination of the 
veteran, with a medical opinion.  The veteran submitted 
copies of service medical records.  The records center 
responded that the service medical records were sent in 1997 
and it had no more service medical records for the veteran.  
In October 2005, the veteran was examined and a medical 
opinion was obtained.  In as much as the development 
requested in the January 2005 remand has been accomplished, 
the Board proceeds with its review of the appeal.

In January 2006, the RO found that new and material evidence 
had been received and the claims for a hearing loss 
disability, a low back disorder, and heart disease on a 
direct basis had been reopened.  It recharacterized the 
claims as entitlement to service connection for a hearing 
loss; entitlement to service connection for a low back 
disorder; whether new and material evidence had been 
submitted to reopen a claim for service connection for 
diabetes mellitus; entitlement to service connection for 
heart disease on a direct basis; and entitlement to service 
connection for heart disease as secondary to the service- 
connected anxiety disorder.  

In April 2007, the Board issued a decision as to all these 
claims.  However, a June 2008 United States Court of Appeals 
for Veterans Claims (Court) order, implementing a May 2008 
Joint Motion for Remand, reversed that decision and returned 
the issues of hearing loss, a low back disability, and 
diabetes mellitus to the Board for further development.  The 
issues pertaining to the veteran's heart disease were 
considered abandoned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Specifically, that May 2008 Joint Motion for Remand, which 
was implemented by a June 2008 Court order, indicated that it 
was felt that the veteran had been improperly notified of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, 
it was felt that an April 2005 notice letter to the veteran 
was insufficient, in that it did not specifically indicate 
the type of evidence the veteran needed to submit in order to 
be able to successfully reopen his claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As such, the Board finds it has no choice but to again remand 
these issues, in order that the RO may send out an adequate 
notice that complies with the requirements of the VCAA.

In view of the above, this matter is REMANDED to the AMC for 
the following actions:

1.  The RO should send the appellant and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate his claims.  
The letter should also specifically 
inform the appellant and his 
representative of which portion of the 
evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
appellant.  He should be informed to 
submit copies of all evidence in his 
possession relative to his claims which 
has not been previously submitted.  
38 C.F.R. § 3.159.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations. 

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case, and 
the appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




